202 P.3d 913 (2009)
225 Or. App. 684
In the Matter of J.A.H., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
J.A.H., Appellant.
080262139; A138437.
Court of Appeals of Oregon.
Submitted December 5, 2008.
Decided February 11, 2009.
Multnomah County Circuit Court; Connie L. Isgro, Judge pro tempore.
Liza Langford, Portland, filed the brief for appellant.
Hardy Myers, Attorney General, Mary Williams, Solicitor General, and Simon C. Whang, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
The trial court entered an order of civil commitment, finding that appellant suffered from a mental disorder that caused her to be unable to meet her basic needs. Appellant contends that the record does not contain the required clear and convincing evidence to support the civil commitment. The state concedes the insufficiency of the evidence. *914 On de novo review, we agree that the evidence is insufficient.
Reversed.